PER CURIAM:
Subu Dubey seeks to appeal his conviction and sentence. In criminal cases, the defendant must file the notice of appeal within ten days after the entry of judgment. Fed. R.App. P. 4(b)(1)(A). With or without a motion, upon a showing of excusable neglect or good cause, the district court may grant an extension of up to thirty days to file a notice of appeal. Fed. R.App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.1985).
*198The district court entered judgment on January 29, 2003. The notice of appeal was filed on July 21, 2008. Because Du-bey failed to file a timely notice of appeal or obtain an extension of the appeal period, and does not demonstrate good cause to excuse the late filing, we dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.